Title: To George Washington from Major General Stirling, 4 July 1780
From: Stirling, Lord (né William Alexander)
To: Washington, George



Camp Perckenis [N.J.] July 4th 1780

The Several points which your Excellency laid before the Council of General Officers the 6th of June last I think may now be reduced to one General Question, vizt “how shall the Army under your Excellencys Command be imployed dureing the present Campaign.”
In our present Scituation we can do no more than to observe the Enemy, and endeavour to prevent them from Strikeing any Stroke of Consequence, and unless we should be Strongly reinforced I do not see what we Can do more while the Enemy do so intirely Command the Navigation; But on the Supposition of a french fleet and Army arriveing and giveing us the Command of the Navigation, I am of opinion that we should Cooperate with them in the reduction of New York as the first Measure; after which I would Jointly with them endeavour to reduce Halifax; smaller operations such as the reduction of Penobscot

&c. might be Commenced immediately after. and If Successful to the Northward the Winter Campaign should be Spent in the recovery of Georgia & South Carolina. I am your Excellency’s Most Humble Servant

Stirling,

